t c memo united_states tax_court edward s cullin petitioner v commissioner of internal revenue respondent docket no filed date edward s cullin pro_se lawrence b austin for respondent memorandum findings_of_fact and opinion whalen judge respondent determined deficiencies an addition_to_tax and penalties with respect to petitioner's federal_income_tax as follows year deficiency dollar_figure dollar_figure addition_to_tax sec_6651 penalty sec_6662 -- dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code as in effect for the years in issue after concessions the issues remaining for decision are whether petitioner's losses from trading commodity futures are capital or ordinary and whether petitioner is liable for the accuracy-related_penalties prescribed by sec_6662 as determined by respondent for and findings_of_fact the parties have stipulated some of the facts the stipulation of facts filed by the parties and the exhibits attached thereto are incorporated herein by this reference petitioner was a resident of dunwoody georgia at the time he filed his petition in this case during the years through petitioner was self-employed as a freelance writer and publisher prior to the years in issue petitioner researched and wrote a manuscript entitled the wall street newspaper daytrading strategy the manuscript describes a mechanical system for trading commodity futures which focused on the lead story on the commodities page of the wall street journal at the time the manuscript was written there was only one lead story on the commodities page the manuscript instructs a reader in how to execute a day trade with respect to the commodity that is the subject of the lead story it provides mechanical rules for selecting the month and price of the commodity and it describes how to offset the trade at the end of the day the manuscript also sets forth the results of hypothetical day trades using petitioner's system beginning on date and ending on the date the manuscript was mailed to the customer petitioner arranged for the manuscript to be typed printed and bound into book form petitioner wrote and designed all of the advertising and promotional materials used to sell the manuscript he marketed the manuscript using a mail order approach petitioner originally sold the manuscript under the name the wall street journal daytrading strategy however he received a letter dated date from dow jones co inc stating that his use of the names dow jones co the wall street journal wsj and barron's as well as the use of articles from and the logo of the wsj in advertising his manuscript was prohibited under the law after receiving the letter petitioner changed the name of his manuscript to the wall street newspaper daytrading strategy in order to sell his manuscript which rendered advice on commodity futures trading petitioner was required to be registered as a commodity trading adviser cta petitioner applied for and in obtained registration as a cta with the commodity futures trading commission cftc he also applied for and in obtained registration as a cta with the national futures association nfa the nfa is an association responsible for regulating the professional conduct and financial responsibility of cta's and others including futures commissions merchants introducing brokers and commodity pool operators as part of its regulatory activities the nfa conducts periodic audits of its members and monitors their advertising and sales practices petitioner encountered two problems in with respect to his manuscript first on date the wsj changed the format of its commodities page by expanding it to two pages with two lead stories petitioner believed the new format would cause problems for his customers because his manuscript was premised upon evaluating only one lead article per day petitioner believed that readers of the manuscript would become confused as to which if any commodity they should trade on a particular day second on date the nfa began a periodic audit of petitioner and on date it issued an audit report to petitioner the audit report discussed petitioner's advertisements appearing in the atlanta journal and in the date and date editions of future magazine the report also discussed petitioner's tape recorded message to potential customers and his promotional material in general the nfa audit report found alleged violations of cftc regulations and nfa rules many of the deficiencies in petitioner's promotional materials and practices involved alleged violations of nfa rule a rule designed to assure that potential investors in commodity futures receive accurate and verifiable information the nfa had the authority to revoke petitioner's cta license for violation of rule in that event petitioner could not legally continue to sell his manuscript to others the nfa audit report did not require petitioner to trade commodity futures to document claims in his promotional material or to maintain his status as a cta petitioner began trading commodity futures in he traded through seven different accounts during the years in issue the record does not state the number of trades that petitioner made in each year or the specific commodities he traded the record also does not detail the profit or loss history of petitioner's various brokerage accounts petitioner sustained losses of dollar_figure and dollar_figure trading commodity futures in and respectively petitioner received the following gross_receipts from the sale of his manuscript year gross_receipts dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure he reported the gross_receipts for federal_income_tax purposes on a schedule c profit or loss from business attached to his return for each of the above years for and petitioner's schedules c report that he received the above gross_receipts from a business by the name of ed cullin commodity trading advisory which was in the business of commodity trading advisor publishing the schedules c for petitioner's publishing business for and also report deductions for research experimentation to improve trading system formula for sale of dollar_figure and dollar_figure respectively these amounts are the losses that petitioner sustained trading commodity futures in the subject notice_of_deficiency respondent disallowed the deduction of petitioner's commodity trading losses for and the notice states as follows it is determined that the amounts of dollar_figure and dollar_figure shown on schedule c of your respective and income_tax returns as research_and_experimentation to improve trading system formula for sale are not allowed because it has not been established that any amount was for an ordinary and necessary business_expense instead the commodities futures transactions constitute capital assets and are includable as capital_gains_and_losses on schedule d accordingly your taxable_income is increased dollar_figure for and dollar_figure for respondent allowed petitioner to treat the losses as short- term capital losses deductible on schedule d capital_gains_and_losses the notice states as follows it is determined that you are entitled to short- term capital losses in the amounts of dollar_figure for and dollar_figure for limited to dollar_figure for each of the years and resulting from commodities futures transactions as a consequence of disallowing the deductions that petitioner claimed for his commodity trading losses respondent also determined that petitioner is liable for additional self-employment taxes in and and respondent allowed petitioner a deduction in the amount of one-half of his self-employment_tax liability in opinion the principal issue in this case is whether petitioner's losses from trading commodity futures are capital or ordinary petitioner realized losses of dollar_figure in and losses of dollar_figure in petitioner treated the losses as ordinary and deducted them on a schedule c profit or loss from business filed with his return for each year each schedule c identifies petitioner's business as commodity trading advisor publishing the gross_receipts reported on each schedule c consist entirely of the receipts from the sale of petitioner's manuscript for his commodity trading system petitioner labeled the deductions as research_and_experimentation to improve trading system formula for sale respondent disallowed the deductions on the ground that petitioner had not established that the amounts were ordinary and necessary business_expenses respondent determined that the commodities futures transactions constitute capital assets and are includible as capital_gains_and_losses on schedule d respondent allowed petitioner to deduct the losses under sec_165 but treated them as losses from sales or exchanges of capital assets which are allowable only to the extent allowed in sec_1211 and sec_1212 accordingly the principal issue for decision in this case is whether the losses realized by petitioner from his trading of commodity futures are losses from sales or exchanges of capital assets in passing we note that petitioner does not claim that the amounts at issue are deductible as ordinary and necessary business_expenses under sec_162 the term capital assets is defined by sec_1221 as follows for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business property used in his trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by-- a a taxpayer whose personal efforts created such property b in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced or c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b accounts or notes receivable acquired in the ordinary course of trade_or_business for services rendered or from the sale of property described in paragraph a publication of the united_states government including the congressional record which is received from the united_states government or any agency thereof other than by purchase at the price at which it is offered for sale to the public and which is held by-- a a taxpayer who so received such publication or b a taxpayer in whose hands the basis of such publication is determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such publication in the hands of a taxpayer described in subparagraph a according to the above definition all property held by a taxpayer whether or not connected with his or her trade_or_business is included in the definition of capital_asset except for the five categories enumerated in sec_1221 see generally 485_us_212 based upon the record of this case we have no basis to conclude that the commodity futures traded by petitioner during the years in issue fall within any of the five categories first petitioner does not claim that the commodity futures were stock_in_trade or inventory of his trade_or_business the category described by sec_1221 in this connection we note that petitioner asserts that he was in the trade_or_business of being self-employed free lance writer self-publisher during the years in issue petitioner does not claim to have been in the business of trading commodity futures during and second commodity futures are not property of a character which is subject_to the allowance for depreciation the category described by sec_1221 third commodity futures are not a copyright a literary musical or artistic composition a letter or memorandum or similar_property the category described by sec_1221 finally petitioner does not contend that the commodity futures are accounts or notes receivable the category described by sec_1221 nor does petitioner contend that they are a publication of the united_states government the category described by sec_1221 notwithstanding the above petitioner contends his losses from trading commodity futures are deductible as ordinary losses petitioner asserts that he opened the commodity futures trading accounts to hedge or solve two problems that affected the manuscript he wrote describing a system for trading commodity futures and thereby to insure and protect the copyright property's value and worth as an income producing property according to petitioner the manuscript is property described by sec_1221 and is not included in the term capital_asset thus according to petitioner the losses he incurred trading commodity futures were incurred to hedge against the decrease in the value of the manuscript and should receive ordinary treatment as well as authority petitioner cites 350_us_46 and fnma v commissioner 100_tc_541 there is no precise or ready definition of the term hedging 34_tc_323 generally it is a label applied to certain futures transactions which on all the facts and circumstances have been found to be a form of price insurance and thus connected so closely with the regular conduct_of_a_trade_or_business as to defy classification as extraneous investments id pincite whether a transaction constitutes a hedge for federal_income_tax purposes is a question of fact fnma v commissioner supra pincite 22_tc_1044 in 38_tc_907 we stated that a hedge is a form of insurance against unfavorable fluc- tuations in the price of a commodity in which a position has already become fixed or as in the case of a producer such as a cotton grower will become fixed in normal course and the sale liquidation or use of the commodity is to occur at some time in the future a bona_fide hedge requires a risk of loss by changes in the price of something to be used or marketed in the taxpayer's business a possibility of shifting the risk to another person through the purchase or sale of futures contracts and an attempt to shift the risk fnma v commissioner supra pincite muldrow v commissioner supra pincite in every hedge there must be a direct relationship between the product that is the basis of the taxpayer's business and the commodity futures in which the taxpayer deals for protection e g 286_f2d_277 6th cir there must also be a close relationship between the price of the product and the price of the commodity_future e g id pincite 72_tc_206 for example in wool distrib corp v commissioner supra pincite we discussed the relationship between the price of the product that is the basis of the taxpayer's business and the price of the commodity_future as follows a dealer with stocks of a particular commodity on hand runs the risk of loss should the market price of the commodity fall to minimize that risk he will customarily enter a futures market and sell the same or a related commodity short in an amount equivalent to the amount in inventory in this way he reaches an even or balanced position between actuals and futures so that any loss resulting from a decline in the market price of the actuals will be offset pro tanto by the gains derived from closing out the futures at a commensurately lower cost g_c_m supra c b however such a balancing of gain and loss will not be possible unless the market prices of the actuals and the futures are so related that they normally rise or fall together if they do not then the futures will increase rather than diminish the overall risk for this reason hedging presupposes an intimate price relationship between the two the actuals and futures need not be in the same commodity so long as their prices move in relation to each other albert 26_tc_958 nor must the futures be in the exact amount of the actuals the latter may be covered entirely or only to the extent protection is desired 9_tc_174 but a larger amount of futures than of actuals or an absence of price relationship between the two will suggest that the futures were acquired as an investment and not as a hedge in this case petitioner claims to have engaged in day trading of commodity futures as a hedge against the loss of value or income from his manuscript describing a system of commodity futures trading both at trial and in his post- trial brief petitioner attempted to establish a relation- ship between his commodity trading and his business of being a free lance writer self-publisher as mentioned above he argues that he was required to trade commodity futures in order to hedge or solve two major copyright problems that happened in the first problem was the fact that the wall street journal changed the format of its commodities page and expanded it to include two lead stories this change threatened to make obsolete petitioner's mechanical system of trading commodity futures based upon one lead story and thereby to make petitioner's manuscript valueless the second problem was the fact that petitioner's promotional literature was audited by the nfa according to petitioner he traded commodity futures to document the accuracy of any statements he made in promotional material for his manuscript it is not necessary for us to address petitioner's argument that there was a direct relationship between his publishing business and the commodity futures that he traded even if we agreed that such a relationship existed we must nevertheless sustain respondent because petitioner has failed to show any relationship between the price or value of his manuscript and the price of the commodity futures that he traded see united_states v rogers supra hoover co v commissioner supra 34_tc_323 indeed petitioner has not even identified the specific commodities that were the subject of his day trades we perceive no necessary relationship between the price of petitioner's manuscript and the price of the commodities that petitioner traded such as to qualify as a hedge thus we reject petitioner's argument that the commodity futures that he traded during the years in issue were hedges against the loss in value of his manuscript accordingly we reject petitioner's argument that his losses from trading commodity futures during and are deductible as ordinary losses before leaving this issue we note that petitioner labeled the deduction of his trading losses in each of the years in issue as research experimentation to improve trading system formula for sale we also note that the petition states that the losses are deductible under sec_1_174-1 income_tax regs as research development expenses however in his post-trial brief petitioner does not claim that the subject losses are deductible as research_and_experimental_expenditures under sec_174 thus petitioner has abandoned this argument 89_tc_46 61_tc_278 n 22_tc_1146 affd 230_f2d_603 2d cir moreover the record of this case suggests that petitioner incurred the subject losses in connection with his manuscript presumably a literary work see quinn v commissioner tcmemo_1974_64 cf crouch v commissioner tcmemo_1990_309 the phrase research or experimental expenditures however does not include expenditures_for research in connection with literary projects sec_1_174-2 income_tax regs the next issue for decision involves respondent's determination that petitioner is liable for the accuracy- related penalty imposed by sec_6662 respondent determined that the entire underpayment for dollar_figure and a portion of the underpayment for dollar_figure is attributable to negligence or disregard of rules or regulations see sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 respondent's determinations are presumed correct and petitioner bears the burden of proving that he is not liable for the accuracy-related_penalty rule a all rule references are to the tax_court rules_of_practice and procedure sec_6664 provides that no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether this exception applies is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs an honest misunderstand- ing of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer can support a finding that the taxpayer had reasonable_cause and was in good_faith id generally however the most important factor in determining whether this exception applies is the extent of the taxpayer's efforts to assess the taxpayer's proper tax_liability id petitioner contends that he relied on substantial_authority and provided adequate_disclosure of his deductions within the meaning of the statute and therefore should be absolved from the penalty petitioner also argues that he and respondent merely have an honest difference of opinion with respect to the law and that he should be absolved from the penalty on this basis we construe petitioner's latter argument as invoking sec_6664 the reasonable_cause exception to the accuracy- related penalty based upon the facts and circumstances of this case we find that petitioner has failed to meet his burden of proving that he is not liable for the accuracy-related_penalty on the subject returns petitioner labeled the deduction of his commodity trading losses as research experimentation to improve trading system formula for sale that label suggests that petitioner claimed the amounts as research or experimental expenditures under sec_174 neither of petitioner's returns discloses the fact that the subject amounts are losses from trading commodity futures significantly as mentioned above petitioner did not pursue the claim that the subject amounts are research or experimental expenditures in his post-trial brief moreover we know of no authority permitting losses from the sale_or_exchange of capital assets to be treated as ordinary in these circumstances finally we are not convinced that the underpayment was the result of an honest misunderstanding of fact or law that is reasonable in light of the facts and circumstances of this case accordingly we sustain respondent's determination of the accuracy-related_penalty decision will be entered under rule
